Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 18, 2022

                                           No. 04-22-00204-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

      Concerning the underlying action, the trial court held hearings on March 31, 2022 (the
“March 31 order”) and April 1, 2022 (the “April 1 order”).

        On April 12, 2022, the relator filed an amended petition for writ of mandamus
complaining of the March 31 and April 1 orders. Relator also filed an amended emergency
motion asking this court to stay: the March 31 order, April 1 order, “further orders regarding the
creation of contracts or the payment of funds regarding this child’s placement and services,” and
“any contempt proceedings, sanctions, or any enforcement action on the March 31 and April 1
orders.”

       Given the time constraints, the relator has not been able to obtain a transcript of the April
1, 2022 hearing. We ORDER relator to file, April 28, 2022, a transcript of the April 1, 2022
hearing.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court on or before May 3, 2022. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           We GRANT the motion for temporary emergency relief in part as follows:

                  1.     The following decretal paragraph in the trial court’s March 31 order titled
           “Progress Report Order” is STAYED pending further order of this court.


1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In The Interest of M.T.M.S., A Child, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
       2.4 The Court orders special contracts as needed to procure placement for
       M.T.M.S.

       2.     The following decretal paragraph in the trial court’s April 1 order titled
“Progress Report Order” is STAYED pending further order of this court.

       2.5 The Court orders special contracts as needed to procure placement for
       M.T.M.S.

         3.    Any further proceedings regarding the creation of contracts or the payment
of funds regarding the child’s placement and services are STAYED pending further order
of this court.

       4.      Any contempt proceedings, sanctions, or any enforcement of the March 31
or April 1 orders are STAYED pending further order of this court.


It is so ORDERED on April 18, 2022.


                                                               PER CURIAM




ATTESTED TO: _____________________________
             MICHAEL A. CRUZ,
             Clerk of Court